Title: To James Madison from Albert Gallatin, 22 March 1811
From: Gallatin, Albert
To: Madison, James


Sir,Treasury Department Mar. 22d. 1811.
The public business heretofore transacted by the Branch Bank at Washington will, at the end of this month be transferred to the Banks of Columbia and Washington. In order to have a general view of the subject, it is necessary to take into consideration not only the Treasury deposits, but also those made by those officers belonging to the War & Navy Departments who, by the 4th. sect. of the act of Mar. 3d. 1809 (9th. vol. page 265) are directed to keep the public monies in their hands, in some incorporated bank, to be designated for the purpose, by the President of the U. States. And the following plan appearing to me to combine public convenience with that of the officers of government and of individuals, is respectfully submitted to your consideration. If, so far as relates to the officers above-mentioned, it meets with the approbation of the Secretaries of the War and Navy Departments and your own, I beg leave to request that the approbation may be communicated to the officers concerned, and to myself, in the beginning of next week, in order that I may proceed with the arrangement and place the necessary funds in the two Banks.
1. The purser, navy-agent, superintendent of the navy-yard, paymaster of the marine corps, and generally the officers pertaining to the navy department, whose permanent residence is at the seat of government, to keep their public monies in the Bank of Washington.
2. The Pay Master of the Army to keep his, in the Bank of Columbia.
3. The accounts of dividends on the public debt payable at the seat of government, to be kept at the Bank of Columbia, from where they were taken when the Branch was established here, and who have agreed to keep an office for that purpose in or near the Treasury.
4. Payments by the Treasurer of all Warrants payable at the seat of government, and other than those drawn for the objects mentioned under the three preceding heads, to be made by drafts on either Bank, at the option of the person to whom the payment is made.
5. Payments by individuals into the Treasury to be made indiscriminately in either Bank, as may suit the convenience of such individuals.
The proportion of current business and of public deposits in each Bank, will therefore, be in a great degree, regulated by the convenience of the parties who have monies to pay in or to receive from the Treasury. I have the honor to be with the highest respect Sir, Your obedt. servant.
Albert Gallatin
